 

 

lN THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

DAV|D KELLY-BEY, : No. 3:17c:v1882
Petitioner :
(Judge Nlunley)
v. :
: (Magistrate »Judge Car|son)
COURT OF COMMON PLEAS OF
CUMBERLAND COUNTY, et al.,
Respondents

 

AND NOW, to Wit, this _Q@day of February 2019, We have before us
for disposition l\/lagistrate Judge Martin C. Car|son’s report and recommendation,
Which proposes that David Kelly-Bey’s petition for a Writ of habeas corpus in this
case be dismissed as moot given petitioner’s release from custody. The
magistrate judge further recommends that the petitioner be deemed to have
abandoned this case by failing to provide the court With an address Where he can
be reached, a violation of Local Rule 83.18.

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendation, We must determine if a review of the record evidences
plain error or manifest injustice. FED. R. Clv. P. 72(B) 1983 Advisory Committee
Notes (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record to accept the recommendation”);

 

 

 

 

S

028 U. S. C. § 636(b)(1); Sullivan v. Cuyler, 723 F. 2d 1077, 1085 (3d Cir.
1983)

After a careful review, we find neither clear error on the face of the record
nor manifest injustice, and therefore, we shall adopt the report and

recommendation. lt is hereby ORDERED as follows:

1. The magistrate judge’s report and recommendation (Doc. 15) is
ADOPTED;

2. The petition for a writ of habeas corpus (Doc. 1) in this case is
D|SMlSSED AS MO0T and deemed abandoned;

3. Based upon the reasoning in the report and recommendation, we
decline to issue a certificate of appealability §§ 28 U.S.C. § 2253(0)
and 3d Cir. LAR. 22; and

4. The Clerk of Court is directed to CLOSE this case.

B"/;…//

uzpc' JAMEsM.
lt d States Dist c

  
  

 

 

 

